  Case 18-23821-GLT      Doc 34   Filed 01/25/19 Entered 01/25/19 14:20:20      Desc Main
                                  Document Page 1 of 3

                      UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF PENNSYLVANIA
IN RE:
CUTHBERT G. DAVISON                           Case No. 18-23821GLT

            Debtor(s)
RONDA J. WINNECOUR,                           Chapter 13
Standing Chapter 13 Trustee,
            Movant
          vs.                                 Document No __
BANK OF NEW YORK MELLON -
TRUSTEE
            Respondents
                           NOTICE OF FUNDS ON RESERVE
       The Movant, RONDA J. WINNECOUR, Standing Ch.13 Trustee, has received notice
that an alleged change has occurred in the identity of the recipient of the MORTGAGE ARR.
to be issued in this case and relating to Debtor's account number 0642.

        Regular mortgage payments are currently being directed to the following creditor at
the following address:
                        BANK OF NEW YORK MELLON - TRUSTEE
                            C/O CALIBER HOME LOANS INC
                                    PO BOX 24330
                              OKLAHOMA CITY,OK 73124

   Movant has been requested to send payments to:
                        SELECT PORTFOLIO SERVICING, INC.
                         CUSTOMER SERVICE DEPARTMENT
                                    PO BOX 65250
                           SALT LAKE CITY, UT 84165-0250
                                            0642
     The Chapter 13 Trustee's CID Records of BANK OF NEW YORK MELLON - TRUSTEE
 have been placed on reserve in accordance with W.PA. LBR 3002-3(f). No further payment
 will be issued on this debt until a proof of assignment/notice of transfer of the bankruptcy
 claim, required by Fed.R.Bankr.P.3001(e), is filed with the Clerk of the Bankruptcy Court
 and served on the Trustee. [Refer to www.ecf.pawb.uscourts.gov under Forms and National
 Forms.] At some future point, the Trustee may seek leave to deposit the funds into Court.

      The Undersigned certifies that the Parties required to be served with this "Notice of
 Funds on Reserve" pursuant to W.PA.LBR 3002-3(g) were served on 1/25/2019.
  Case 18-23821-GLT    Doc 34   Filed 01/25/19 Entered 01/25/19 14:20:20   Desc Main
                                Document Page 2 of 3

                                          /s/ Ronda J. Winnecour
                                          RONDA J WINNECOUR PA ID #30399
                                          CHAPTER 13 TRUSTEE WD PA
cc:    Debtor
                                          600 GRANT STREET
       Original creditor
                                          SUITE 3250 US STEEL TWR
       Putative creditor
                                          PITTSBURGH, PA 15219
       Debtor's Counsel
                                          (412) 471-5566
                                          cmecf@chapter13trusteewdpa.com
 Case 18-23821-GLT   Doc 34   Filed 01/25/19 Entered 01/25/19 14:20:20   Desc Main
                              Document Page 3 of 3




DEBTOR(S):                                 DEBTOR'S COUNSEL:
CUTHBERT G. DAVISON, 6206                  MARK G MOYNIHAN ESQ, MOYNIHAN
WELLESLEY AVE, PITTSBURGH, PA              LAW PC, 112 WASHINGTON PL STE
15206                                      230, PITTSBURGH, PA 15219

:                                          ORIGINAL CREDITOR:
CALIBER HOME LOANS INC, 13801              BANK OF NEW YORK MELLON -
WIRELESS WAY, OKLAHOMA CITY,               TRUSTEE, C/O CALIBER HOME
OK 73134                                   LOANS INC, PO BOX 24330,
                                           OKLAHOMA CITY, OK 73124

ORIGINAL CREDITOR'S COUNSEL:
RAS CRANE LLC, 10700 ABOTT'S
BRIDGE RD STE 170, DULUTH, GA
30097

NEW CREDITOR:
SELECT PORTFOLIO SERVICING, INC.
CUSTOMER SERVICE DEPARTMENT
PO BOX 65250
SALT LAKE CITY, UT 84165-0250
